Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 2 and 4-12 of K. Suruga et al., US 16/495,523 (Mar. 2, 2018) are pending, under examination, and stand rejected.  

Information Disclosure Statement

The information disclosure statement filed February 7, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  

There is no English-language translation or summary of “Office Action issued in Taiwanese Patent Application No. TW 107109413 dated August 10, 2021”.  

The information disclosure statement filed February 7, 2019 has been placed in the application file, but the information lined through has not been considered.


Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  However, specific embodiments of the specification cannot be imported into the claims, particularly where the subject claim limitation is broader than the embodiment.  MPEP § 2111.01(II). 

The subject limitations noted here are the claim 1 recitations of:

An organic electroluminescent device comprising at least an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode, in this order, wherein the hole injection layer includes an arylamine compound represented by the following general formula (1) and a radialene derivative represented by the following general formula (2) . . . 

. . .

and wherein the hole transport layer includes an arylamine compound represented by the general formula (1).

Based on the plain language, claim 1 therefore requires organic electroluminescent device comprising a separate “hole injection layer” and a separate “hole transport layer”, wherein both the “hole injection layer” and the “hole transport layer” each must include “an arylamine compound represented by the following general formula (1)”.  MPEP § 2111.  


Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 2, 4, 5, 7, and 10 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by D. Tanaka et al., US 2013/0105787 (2013) (“Tanaka”) is withdrawn.  Tanaka does not specifically teach the inclusion of a compound of instantly claimed formula (1) in the hole transport layer.  

Withdrawal Claim Rejections - 35 USC § 103 (AIA )

Rejection of claims 2, 3, 6, 8, 9, 11, and 12 under AIA  35 U.S.C. 103 as being unpatentable over D. Tanaka et al., US 2013/0105787 (2013) (“Tanaka”) in further view of N. Izumi et al., JP 2014110135 (2014) (“Izumi”) is withdrawn in view of Applicant’s amendment.  

Izumi was cited in the previous Office action for the teaching that a compound represented by the following structural formula (referred to as compound 1):


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(Izumi compound 1)

can improve the performance of EL devices when it is included in the hole transport layer.  




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


does not meet the claim 1 amendment of:

Ar1 to Ar3 in the general formula (1) have the substituents, the substituents of Ar1 to Ar3 in the general formula (1) are one or more of a deuterium atom; cyano; nitro; a halogen atoms; a linear or a branched alkyloxy of 1 to 6 carbon atoms; an alkenyl; an aryloxy; an arylalkyloxy; an aromatic hydrocarbon group, a condensed polycyclic aromatic group, or an aromatic heterocyclic group

Izumi further fails to teach or suggest structurally modifying Izumi compound 1 so as to arrive a compound meeting the above limitation of claim 1.  The combination of Tanaka and Izumi thus fails to teach the inclusion of a compound of instantly claimed formula (1) in the hole transport layer.  

Claim Objections

Claims 8 and 11 are objected to because they depend from cancelled claim 3.  


Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Failure to Limit a Base Claim

Claims 4, 5, and 7-12 are rejected under 35 U.S.C. 112(d) as being in improper dependent form for failing to further limit the subject matter of claim 1 upon which they depend. See MPEP 2173.05(e); 608.01(n)(II).  Claim 1 recites:

Ar1 to Ar3 in the general formula (1) have the substituents, the substituents of Ar1 to Ar3 in the general formula (1) are one or more of a deuterium atom; cyano; nitro; a halogen atoms; a linear or a branched alkyloxy of 1 to 6 carbon atoms; an alkenyl; an aryloxy; an arylalkyloxy; an aromatic hydrocarbon group, a condensed polycyclic aromatic group, or an aromatic heterocyclic group.  

However, dependent claim 4 recites “wherein Ar1 to Ar3 in the general formula (1) represent a substituted or unsubstituted aromatic hydrocarbon group”.  The claim 4 recitation of “unsubstituted aromatic hydrocarbon group” is not encompassed by the compounds of claim 1.  As such, the further recitations of dependent claim 4 fail to limit base claim 2.  See MPEP 2173.05(e); 608.01(n)(II).  Claims 5 and 7-12 are rejected for the same reasons.  


Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over Zoellner et al., US 2017/0162800 (2017) (“Zoellner”)

Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Zoellner et al., US 2017/0162800 (2017) (“Zoellner”).  

In Example 1, Zoellner teaches a bottom emitting blue OLED schematically shown in shown in FIG. 1.  Zoellner at page 7, [0069].  The OLED of Fig. 1 depicts anode (1); hole injecting and hole transport layer (2) consisting of hole transport matrix HT1 and p-dopant 2.2.2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl) acetonitrile) (PD2); hole transporting and electron blocking layer of HT1 (3); light emitting layer (4); electron injecting and electron transporting layer (6); and cathode (7).  Zoellner at page 7, [0069]-[0075].  Thus, Zoellner teaches each and every claim 1 limitation of:

An organic electroluminescent device comprising at least an anode, a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode, in this order

Zoellner teaches that hole injecting and hole transport layer (2) consists of hole transport matrix HT1 and p-dopant 2.2.2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile) (PD2).  Zoellner at page 7, [0070].  




    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Zoellner compound (PD2) clearly meets the limitations meets the limitations of the instantly claimed compound of [Chemical Formula 2] for the reasons given in the previous Office action.  That is, the previous Office action discusses Tanaka compound A1, which is the same as Zoellner compound (PD2).  

Zoellner (HT1) meets the claim 1 definition of [Chemical Formula 1], wherein:  

Ar1 to Ar3 in the general formula (1) have the substituents, the substituents of Ar1 to Ar3 in the general formula (1) are one or more of a deuterium atom; cyano; nitro; a halogen atoms; a linear or a branched alkyloxy of 1 to 6 carbon atoms; an alkenyl; an aryloxy; an arylalkyloxy; an aromatic hydrocarbon group, a condensed polycyclic aromatic group, or an aromatic heterocyclic group

because each of the (HT1) corresponding Ar1 to Ar3 groups is necessarily substituted with deuterium, wherein the hydrogen-deuterium ratio at each position reflects the natural isotopic abundance of deuterium, which is 0.015%.  MPEP § 2112(IV); see also, MPEP § 2112(II) (citing Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).  For a listing Pharmacological Reviews, 33(2), 81-132 (1981).  

Zoellner’s teaching that hole injecting and hole transport layer (2) consisting of hole transport matrix HT1 and p-dopant 2.2.2"-(cyclopropane-1,2,3-triylidene)tris(2-(p-cyanotetrafluorophenyl)acetonitrile) (PD2) meets the claim 1 limitation “wherein the hole injection layer includes an arylamine compound represented by the following general formula (1) and a radialene derivative represented by the following general formula (2)”.  Zoellner at page 7, [0070].  

Zoellner’s teaching of adjacent hole transporting and electron blocking layer of HT1 (3) meets the claim 1 limitation of “wherein the hole transport layer includes an arylamine compound represented by the general formula (1)”.  Zoellner at page 7, [0071].  Accordingly, Zoellner’s Example 1 meets each and every limitation of claim 1, which is therefore anticipated pursuant to 35 U.S.C. 102(a)(1)/(2).  

Respecting instant claims 2, 7, and 10 which require that “the hole transport layer includes a hole transporting arylamine compound”, the above recitation of “a” indicates that it is the first occurrence.  MPEP § 2173.05(e).  The instant specification discusses the term “hole transporting aryl amine compound” as “preferably” a compound of general formula (1) or “compounds that are not subjected to p-type doping”.  Specification at page 38, lines 19-24.  However, the instant specification otherwise places no specific structural limitations on “a hole transporting arylamine compound”.  Accordingly, Zoellner’s teaching of adjacent hole transporting and electron blocking layer of HT1 (3) meets the claim 2, 7 and 10 limitation of “the hole transport layer includes a hole transporting arylamine compound”.  Zoellner at page 7, [0071].  As such, Zoellner’s Example 1, teaches each and every limitation of instant claims 2, 7 and 10. 

Zoellner clearly meets the limitations of claim 6 for the reasons discussed above.   

1 to Ar3 are also clearly met by Zoellner’s (HT1).  Accordingly, Zoellner’s Example 1 meets each and every limitation of claims 4, 5, and 8-12.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622